DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/28/2022 has been acknowledged and entered. 

	Allowable Subject Matter
Claims 16-19 and 21-36 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16-19 and 21-36 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 16 including “after the sacrificial layer is formed and before the one or more n-type work function adjustment layers, the dielectric layer formed around each of the semiconductor layers in the first group is exposed", the limitations of base claims 27 including “filling spaces between the semiconductor layers in each of the first and second groups with a sacrificial layer; removing the sacrificial layer from the first group, while protecting the second group with a first cover layer; removing the first cover layer: forming two or more n-type work function adjustment layers around the semiconductor layers in the first group and over the second group; after the two or more n-type work function adjustment layers are 
 

In example:
(i) Wang et al. (U.S. Patent Pub. No. 2019/0237336) teaches a method of manufacturing a semiconductor device, comprising: providing a first group of semiconductor layers (10) for an p-type FET and a second group of semiconductor layers for a n-type FET, each of which are vertically arranged with a space between adjacent semiconductor layers, over a bottom fin structure disposed on a substrate; forming a dielectric layer around each of the semiconductor layers in the first group and the second group; filling spaces between the semiconductor layers in the second group with a sacrificial layer; forming one or more p-type work function adjustment layers around the semiconductor layers in the first group so that spaces between the semiconductor layers in the first group are fully filled by the one or more p-type work fiction adjustment layers; after the one or more p-type work function adjustment layers are formed, removing the sacrificial layer from the second group; and forming one or more n-type work function adjustment layers around the semiconductor layers in the second group, wherein: the semiconductor layers are semiconductor wires or sheets, but fails to specifically teach that an n-type work function layer is formed on a first group of n-type FET semiconductor layers prior to forming the p-type work function layer on a second group of p-type FET semiconductor layers and furthermore fails to specifically  Wang fails to teach all the specific method steps as claimed with regards to forming the multiple work function layers on two groups of semiconductor sheets as set forth in claims 27 and 32.
(ii) Dasgupta et al. (U.S. Patent Pub. No. 2017/0221889) teaches similar methods of forming work function layers on a semiconductor device, comprising: forming one or more n-type work function adjustment layers on semiconductor layers in a first group; after the one or more workfunction adjustment layers are formed, removing a sacrificial layer from a second group, and forming one or more p-type work function adjustment layers on semiconductor layers in the second group, but fails to specifically teach that the dielectric layer around each of the semiconductor layers of the first group is left exposed after forming the sacrificial layer and before forming the one or more n-type work function layers. Furthermore, Dasgupta fails to teach all the specific method steps as claimed with regards to forming the multiple work function layers on two groups of semiconductor sheets as set forth in claims 27 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894